                                                                                                      1   SQUIRE PATTON BOGGS (US) LLP
                                                                                                      2   Eric J. Troutman (State Bar # 229263)
                                                                                                          eric.troutman@squirepb.com
                                                                                                      3   555 South Flower Street, 31st Floor
                                                                                                      4   Los Angeles, California 90071
                                                                                                          Telephone: +1 213 624 2500
                                                                                                      5   Facsimile: +1 213 623 4581
                                                                                                      6
                                                                                                          Amy Brown Doolittle (admitted Pro Hac Vice)
                                                                                                      7   amy.doolittle@squirepb.com
                                                                                                      8   2550 M Street, NW
                                                                                                          Washington, DC 20037
                                                                                                      9   Telephone: +1 202 457 6000
                                                                                                     10   Facsimile: +1 202 457 6315
                                                                                                     11   Attorneys for Defendant
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          HOMES.COM, INC.
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                     13
                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                     14
                                                                                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                     15
                                                                                                     16                                           Case No. 3:20-cv-01086-JM-DEB
                                                                                                          THANE CHARMAN, individually
                                                                                                     17   and on behalf of all others similarly   CLASS ACTION
                                                                                                          situated,
                                                                                                     18                                           DEFENDANT’S REPLY IN SUPPORT
                                                                                                     19                   Plaintiff,              OF MOTION TO STAY
                                                                                                                                                  PROCEEDINGS PENDING SUPREME
                                                                                                     20              v.                           COURT’S DECISION IN FACEBOOK
                                                                                                                                                  INC. V. DUGUID, CASE NO. 19-511
                                                                                                     21   HOMES.COM, INC.,
                                                                                                                                                  Date: August 17, 2020
                                                                                                     22                   Defendant.              Honorable Jeffrey T. Miller
                                                                                                                                                  Courtroom: 5D
                                                                                                     23                                           Action filed: June 15, 2020
                                                                                                     24                                           No Oral Argument Unless Ordered by the
                                                                                                                                                  Court
                                                                                                     25
                                                                                                     26
                                                                                                     27
                                                                                                     28
                                                                                                                                                          REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                                    Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1                                       TABLE OF CONTENTS
                                                                                                                                                                                                                            Page
                                                                                                      2

                                                                                                      3   ARGUMENT ............................................................................................................. 3
                                                                                                          I.   PLAINTIFF DOES NOT DENY THE CRITICAL IMPACT OF
                                                                                                      4        DUGUID ON THIS CASE AND MAKES NO VALID SHOWING
                                                                                                               OF PREJUDICE FROM THE STAY ............................................................. 3
                                                                                                      5   II.  DEFENDANT WILL ABSOLUTELY BE HARMED IF THE CASE
                                                                                                      6        PROCEEDS—AND SO MIGHT THE PLAINTIFF AND THE
                                                                                                               COURT FOR THAT MATTER ..................................................................... 5
                                                                                                      7   III. CONCLUSION ............................................................................................. 10
                                                                                                      8

                                                                                                      9
                                                                                                     10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                     13

                                                                                                     14

                                                                                                     15

                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19
                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28
                                                                                                                                                                                        REPLY IN SUPPORT OF MOTION TO
                                                                                                                                                                    -i-                STAY Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1                                           TABLE OF AUTHORITIES
                                                                                                      2
                                                                                                                                                                                                                               Page(s)
                                                                                                      3
                                                                                                          Cases
                                                                                                      4
                                                                                                          Allan v. Pa. Higher Educ. Assistance Agency,
                                                                                                      5
                                                                                                             No. 19-2043, 2020 U.S. App. LEXIS 23935 (6th Cir. July 29,
                                                                                                      6      2020) ..................................................................................................................... 7
                                                                                                      7   Ammons v. Diversified Adjustment Serv.,
                                                                                                      8     No. 18-cv-06489, 2019 U.S. Dist. LEXIS 175842 (C.D. Cal. Oct. 9,
                                                                                                            2019) ..................................................................................................................... 7
                                                                                                      9
                                                                                                          Barrera v. Comcast Holdings Corp., No. 14-cv-00343-TEH,
                                                                                                     10
                                                                                                             2014 U.S. Dist. LEXIS 65800 (N.D. Cal. May 12, 2014) ................................... 5
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                                                          Boehm v. Pure Debt Sols. Corp.,
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                            No. 8:19-cv-00117-LSC-CRZ, 2019 U.S. Dist. LEXIS 177676 (D.
                                                                                                     13     Neb. Oct. 11, 2019) .......................................................................................... 5, 6
                                                                                                     14   Boise v. ACE USA, Inc.,
                                                                                                             No. 15-Civ-21264-COOKE/TORRES, 2015 U.S. Dist. LEXIS
                                                                                                     15
                                                                                                             87200 (S.D. Fla. July 6, 2015) ............................................................................. 6
                                                                                                     16
                                                                                                          Centeno v. Inslee,
                                                                                                     17     310 F.R.D. 483 (W.D. Wash. 2015) ..................................................................... 9
                                                                                                     18
                                                                                                          Charman v. Nationwide Ins. Co.,
                                                                                                     19     No. 3:20-cv-00181, ECF No. 1 (S.D. Cal. Jan. 28, 2020) ................................... 4
                                                                                                     20   Duguid v. Facebook Inc.,
                                                                                                     21     926 F.3d 1146 (9th Cir. 2019) .............................................................................. 6
                                                                                                     22   Facebook Inc. v. Duguid,
                                                                                                     23
                                                                                                            Case No. 19-511 .......................................................................................... passim

                                                                                                     24   Gadelhak v. AT&T Servs.,
                                                                                                            950 F.3d 458 (7th Cir. 2020) ................................................................................ 7
                                                                                                     25

                                                                                                     26
                                                                                                          Garcia v. Target Corp.,
                                                                                                            276 F. Supp. 3d 921 (D. Minn. 2016) .................................................................. 5
                                                                                                     27

                                                                                                     28
                                                                                                                                                                                      REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                                     - ii -                     Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1                                    TABLE OF AUTHORITIES (cont’d)
                                                                                                      2
                                                                                                                                                                                                                              Page(s)
                                                                                                      3
                                                                                                          Glasser v. Hilton Grand Vacations Co.,
                                                                                                      4      LLC, 948 F.3d 1301 (11th Cir. 2020) .................................................................. 7
                                                                                                      5
                                                                                                          Grome v. USAA Sav. Bank, No. 4:19-cv-03080-JMG-SMB,
                                                                                                      6     2020 U.S. Dist. LEXIS 123224 (D. Neb. July 14, 2020) ................................... 10
                                                                                                      7   Hoagland v. Axos Bank,
                                                                                                      8     No. 19-cv-00750-BAS-DEB, 2020 U.S. Dist. LEXIS 132831 (S.D.
                                                                                                            Cal. July 27, 2020)................................................................................................ 3
                                                                                                      9
                                                                                                          Hoffman v. Jelly Belly Candy Co., Inc.,
                                                                                                     10
                                                                                                            No. 2:19-cv-01935-JAM-DB, ECF No. 22 (E.D. Cal. July 17,
                                                                                                            2020) ................................................................................................................... 10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                          Lathrop v. Uber Techs., Inc.,
                                                                                                     13      No. 14-cv-05678-JST, 2016 U.S. Dist. LEXIS 2490 (N.D. Cal. Jan.
                                                                                                             8, 2016) ................................................................................................................. 9
                                                                                                     14
                                                                                                          Meier v. Allied Interstate, LLC,
                                                                                                     15
                                                                                                            No. 18-CV-1562-GPC-BGS, 2020 U.S. Dist. LEXIS 28249 (S.D.
                                                                                                     16     Cal. Feb. 19, 2020) ............................................................................................... 7
                                                                                                     17   Mendez v. Optio Sols., LLC,
                                                                                                     18     239 F. Supp. 3d 1229 (S.D. Cal. 2017) ................................................................ 9
                                                                                                     19   Nguyen v. MarketSource, Inc.,
                                                                                                     20
                                                                                                            No. 17-cv-02063-AJB-JLB, 2018 U.S. Dist. LEXIS 80226 (S.D.
                                                                                                            Cal. May 11, 2018) ........................................................................................... 6, 8
                                                                                                     21
                                                                                                          In re Portfolio Recovery Assocs.,
                                                                                                     22      No. 11md02295 .................................................................................................... 2
                                                                                                     23
                                                                                                          Provo v. Rady Children's Hosp. San Diego,
                                                                                                     24      No. 15cv0081.................................................................................................... 3, 6
                                                                                                     25   Ralph v. HAJ, Inc.,
                                                                                                     26      No. 17cv1332........................................................................................................ 8
                                                                                                     27   Rogers v. Navient Solutions, LLC,
                                                                                                     28     1:20-cv-00276-TSE-MSN, ECF 29 (E.D. Va. July 27, 2020) ........................... 10
                                                                                                                                                                                     REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                                    - iii -                    Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1                                   TABLE OF AUTHORITIES (cont’d)
                                                                                                      2
                                                                                                                                                                                                                          Page(s)
                                                                                                      3
                                                                                                          Runyon v. EverQuote, Inc.,
                                                                                                      4     No. 20-cv-01206-RM-STV, ECF No. 20 (D. Colo. July 23, 2020) ................... 10
                                                                                                      5
                                                                                                          In re Sequenom, Inc. Stockholder Litig.,
                                                                                                      6      No. 16-cv-02054-JAH-BLM, 2019 U.S. Dist. LEXIS 41875 (S.D.
                                                                                                             Cal. March 12, 2017) ............................................................................................ 8
                                                                                                      7

                                                                                                      8   Washington v. Trump,
                                                                                                            No. C17-0141JLR, 2017 U.S. Dist. LEXIS 75426 (W.D. Wash.
                                                                                                      9     May 17, 2017)....................................................................................................... 5
                                                                                                     10
                                                                                                          Whattoff-Hall v. Portfolio Recovery Assocs.,
                                                                                                            No. 3:19-cv-02267-CAB-MSB, 2020 U.S. Dist. LEXIS 130375
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                                                            (S.D. Cal. July 23, 2020) ...................................................................................... 3
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                     13   Whittaker v. All Reverse Mortg.,
                                                                                                            No. CV-20-08016-PCT-DLR, 2020 U.S. Dist. LEXIS 96833 (D.
                                                                                                     14     Ariz. May 29, 2020 ............................................................................................... 9
                                                                                                     15
                                                                                                          Young v. Facebook, Inc.,
                                                                                                     16     No. 5:10-cv-03579-JF/PVT, 2010 U.S. Dist. LEXIS 98261 (N.D.
                                                                                                            Cal. Sept. 13, 2010) ............................................................................................ 10
                                                                                                     17

                                                                                                     18   Other Authority
                                                                                                     19
                                                                                                          In the Matter of Rules and Regulations Implementing the Telephone
                                                                                                     20       Consumer Protection Act of 1991, P2P Alliance Petition for
                                                                                                     21
                                                                                                              Clarification, CG Docket No. 02-278
                                                                                                              (June 25, 2020) ..................................................................................................... 7
                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28
                                                                                                                                                                                   REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                                   - iv -                    Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1         Homes.com moved to stay this case because it used a click-to-dial system that
                                                                                                      2   is likely not subject to the TCPA and would prefer to avoid the expensive of litigating
                                                                                                      3   the issue until the Supreme Court identifies the proper standard for assessing an
                                                                                                      4   automated telephone dialing system (“ATDS”) in Facebook Inc. v. Duguid, Case No.
                                                                                                      5   19-511 (“Duguid”).
                                                                                                      6         Plaintiff’s Opposition attempts to use Homes.com’s Motion for a Stay of
                                                                                                      7   Proceedings Pending Supreme Court’s Decision in Facebook, Inc. v. Duguid [ECF
                                                                                                      8   No. 11] (“the Motion”) to launch a premature, and potentially irrelevant, discovery
                                                                                                      9   fishing expedition on third parties and Homes.com. Rather than focus on the clear
                                                                                                     10   import the Supreme Court’s anticipated ruling will have on this case, Plaintiff
                                                                                                     11   conjures up vast categories of data and discovery he contends will be necessary to
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   litigate the case and that—he contends—are at imminent risk of deletion if the stay
                                                                     Los Angeles, California 90071




                                                                                                     13   were granted.
                                                                                                     14         Plaintiff’s motion fails to specifically identify what records are needed, who is
                                                                                                     15   in their possession, and presents no evidence whatsoever that any such records are
                                                                                                     16   likely to be destroyed if the Motion were granted. Perhaps most problematically,
                                                                                                     17   Plaintiff does not explain why he, himself, has not already requested that the records
                                                                                                     18   be preserved by the third-parties and why he believes the Court must fashion a
                                                                                                     19   cumbersome mechanism to compel Homes.com to do it for him.
                                                                                                     20         While Homes.com agrees that third-parties holding potentially pertinent
                                                                                                     21   information ought to be informed of the litigation and reminded of their obligations
                                                                                                     22   to maintain potentially relevant ESI, no prejudice has been shown or can be shown
                                                                                                     23   by the Plaintiff where he is perfectly capable of notifying third-parties and requesting
                                                                                                     24   a record hold himself—which is his obligation anyway. Indeed, three separate stay
                                                                                                     25   orders have been entered by this Court pending Duguid in the last few weeks,1 and
                                                                                                     26
                                                                                                          1
                                                                                                            In re Portfolio Recovery Assocs., No. 11md02295 JAH-BGS, 2020 U.S. Dist.
                                                                                                     27   LEXIS 132312, at *35 (S.D. Cal. July 27, 2020) (“Defendant demonstrates the ruling
                                                                                                     28   in the Supreme Court action will simplify this matter in that it bears upon the main
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                  -2-                   Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   none has been encumbered as Plaintiff demands. Plaintiff has not explained why his
                                                                                                      2   case is any different.
                                                                                                      3                                      ARGUMENT
                                                                                                      4   I.    Plaintiff Does Not Deny the Critical Impact of Duguid on This Case and
                                                                                                      5         Makes No Valid Showing of Prejudice From the Stay.
                                                                                                      6         Plaintiff’s Opposition is silent on the single most critical issue raised by the
                                                                                                      7   Motion—that the outcome of Duguid may be entirely dispositive of this case and will,
                                                                                                      8   at minimum, provide guidance to the parties on the critical issue of what constitutes
                                                                                                      9   an ATDS.
                                                                                                     10         This Court has long recognized that parties will not be “significantly
                                                                                                     11   prejudiced by a less than one year delay,” Provo v. Rady Children's Hosp. San Diego,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          No. 15cv0081 JM(BGS), 2015 U.S. Dist. LEXIS 100491, at *5 (S.D. Cal. July 29,
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                     13   2015) (Miller, J.), when a stay “will potentially streamline [a] case by identifying
                                                                                                     14   controlling legal principles, and identifying the scope of discovery.”                Id.
                                                                                                     15   (emphasis added). So it is here. Proceeding with discovery and litigating the case is
                                                                                                     16   bound to lead to waste as neither the parties, their experts, nor the Court will have
                                                                                                     17   the necessary standards applicable to the action. It would simply be an expensive
                                                                                                     18   game of pin the tail on donkey with blindfolded parties wasting their (and the Court’s)
                                                                                                     19   resources litigating technical issues without understanding what functionalities an
                                                                                                     20   ATDS must perform to qualify under the statute.
                                                                                                     21
                                                                                                     22
                                                                                                     23   issue pending before this Court.”); Hoagland v. Axos Bank, No. 19-cv-00750-BAS-
                                                                                                     24   DEB, 2020 U.S. Dist. LEXIS 132831 (S.D. Cal. July 27, 2020) (“The parties
                                                                                                          represent that [definition of ATDS] question is central to the dispute in the instant
                                                                                                     25   case and thus jointly request a stay until the Supreme Court issues a decision in
                                                                                                     26   Facebook.”); Whattoff-Hall v. Portfolio Recovery Assocs., No. 3:19-cv-02267-CAB-
                                                                                                          MSB, 2020 U.S. Dist. LEXIS 130375, at *3 (S.D. Cal. July 23, 2020) (“As evidenced
                                                                                                     27   by the parties’ pleadings, the definition of an automatic telephone dialing system
                                                                                                     28   under the TCPA is a central, and disputed, issue in the present action.”).
                                                                                                                                                             REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                  -3-                  Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1         Yet Plaintiff urges that the case must nonetheless proceed because third-parties
                                                                                                      2   might be in possession of years-old records that must be preserved.2 Pl. Opp. [ECF
                                                                                                      3   No. 16] at 7. It is easy to see how this claim of prejudice is a poor fit to the relief
                                                                                                      4   sought by the Motion—the prejudice does not follow from the requested stay so much
                                                                                                      5   as it follows from the absence of any potential class member suing earlier in the class
                                                                                                      6   period.3 But forcing Homes.com to litigate this case merely because class members
                                                                                                      7   did not object to its conduct for four years and now the one class member that did
                                                                                                      8   might lose records pertaining to non-objecting class members is hardly equitable.
                                                                                                      9         Critically, Plaintiff has not attempted to show that his own claim against
                                                                                                     10   Homes.com would be potentially impaired. It will not be. The stay at issue is
                                                                                                     11   expected to be less than a year, and Plaintiff’s own “evidence” suggests that carriers
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   maintain records for 18 months. See Pl. Opp. [ECF No. 16] at 7.
                                                                     Los Angeles, California 90071




                                                                                                     13         Then again, Plaintiff did not actually provide any evidence to begin with—
                                                                                                     14   merely a couple of articles of dubious foundation. See Pl. Opp. [ECF No. 16] at Exs.
                                                                                                     15   A-C. So he has failed to make any showing that any potential evidence is actually at
                                                                                                     16   risk of destruction to begin with.
                                                                                                     17         But even if some records in the possession of third-parties might be at risk of
                                                                                                     18   destruction, Plaintiff only hints as to what those records might be and how they might
                                                                                                     19   be integral to the case. Indeed, while Plaintiff announces his need “to serve discovery
                                                                                                     20   requests for production of all the telephone numbers sent a text message by Homes
                                                                                                     21
                                                                                                          2
                                                                                                     22     Homes.com, of course, is preserving all relevant records within its possession or
                                                                                                          control as it is required to do.
                                                                                                     23   3
                                                                                                            Plaintiff himself allegedly received a call on March 3, 2020 and waited 3 months to
                                                                                                     24   sue. That delay, although relatively brief, contributed to whatever risk of deletion
                                                                                                          currently exists. Moreover, Plaintiff cannot feign ignorance because he has sued
                                                                                                     25   other entities under the TCPA. See. e.g., Charman v. Nationwide Ins. Co., No. 3:20-
                                                                                                     26   cv-00181, ECF No. 1 (S.D. Cal. Jan. 28, 2020); Charman v. Big Block Realty, Inc.,
                                                                                                          No. 3:20-cv-01390, ECF No. 1 (S.D. Cal. July 21, 2020); Charman v. Selectquote
                                                                                                     27   Ins. Servs., No. 3:20-cv-00710, ECF No. 1 (S.D. Cal. Apr. 14, 2020); Charman v.
                                                                                                     28   Titan Mutual Lending, Inc., No. 3:20-cv-00557, ECF No. 1 (S.D. Cal. Mar. 24, 2020).
                                                                                                                                                             REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                  -4-                  Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   during the period of 4 years prior to the filing of the Complaint,” see Pl. Opp. [ECF
                                                                                                      2   No. 16] at 6, the actual allegations of the Complaint suggest a far narrower scope of
                                                                                                      3   discovery is at issue in the case. See Compl. [ECF No. 1] at ¶ 33 (seeking to represent
                                                                                                      4   only those individuals sent for marketing purposes, using the same or substantially
                                                                                                      5   similar text messaging system used to send a text message to Plaintiff, and without
                                                                                                      6   express written consent.) Of course, even the definition in the Complaint is facially
                                                                                                      7   uncertifiable, which is why Homes.com has moved to strike it. See Motion to Strike
                                                                                                      8   Class Definition, or, Alternatively, to Dismiss or Strike Nationwide Class Allegations
                                                                                                      9   [ECF No. 18] at 4-10.
                                                                                                     10         So Plaintiff has failed to properly identify which documents are in the
                                                                                                     11   possession of which third-parties that might be relevant to the case and has wholly
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   failed to provide evidence that those records are at any risk of being destroyed. In
                                                                     Los Angeles, California 90071




                                                                                                     13   short, he has made no substantiated showing of prejudice if the Motion were granted.
                                                                                                     14         Even if some risk of destruction of pertinent documents exists, Plaintiff
                                                                                                     15   overlooks his own obligations to preserve evidence. See, e.g., Barrera v. Comcast
                                                                                                     16   Holdings Corp., No. 14-cv-00343-TEH, 2014 U.S. Dist. LEXIS 65800, at *12-13
                                                                                                     17   (N.D. Cal. May 12, 2014) (“As to discovery prejudice, as noted by Defendant,
                                                                                                     18   Plaintiff is likely in possession of relevant evidence such as her own telephone
                                                                                                     19   records. The parties are under reciprocal obligations to preserve evidence.”) (citing
                                                                                                     20   Fed. R. Civ. P. 26(f)). Even now, nothing is preventing him from notifying the
                                                                                                     21   carriers to preserve potentially relevant evidence.
                                                                                                     22         Courts commonly find that, concerns about preservation of evidence can be
                                                                                                     23   addressed by the plaintiff serving subpoenas or preservation letters with a copy of the
                                                                                                     24   stay order. See, e.g., Garcia v. Target Corp., 276 F. Supp. 3d 921, 925 (D. Minn.
                                                                                                     25   2016); Washington v. Trump, No. C17-0141JLR, 2017 U.S. Dist. LEXIS 75426, at
                                                                                                     26   *13-14 (W.D. Wash. May 17, 2017). Even Boehm v. Pure Debt Sols. Corp., No.
                                                                                                     27   8:19-cv-00117-LSC-CRZ, 2019 U.S. Dist. LEXIS 177676, at *1-4 (D. Neb. Oct. 11,
                                                                                                     28
                                                                                                                                                                REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                  -5-                     Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   2019), which Plaintiff relies upon, see Pl. Opp. at 14, placed third-party discovery
                                                                                                      2   obligations on plaintiff, not defendant, to “serve this [preservation] order on cellular
                                                                                                      3   telephone carriers.”4
                                                                                                      4         In short, nothing is preventing Plaintiff from asking the carriers to preserve
                                                                                                      5   whatever needed evidence he fears might be destroyed in the next ten months.
                                                                                                      6   II.   Defendant Will Absolutely Be Harmed if the Case Proceeds—And So
                                                                                                                Might the Plaintiff and the Court for that Matter.
                                                                                                      7
                                                                                                                “Discretion to stay a case is appropriately exercised when the resolution of
                                                                                                      8
                                                                                                          another matter will have a direct impact on the issues before the court, thereby
                                                                                                      9
                                                                                                          substantially simplifying the issues presented.” Nguyen v. MarketSource, Inc., No.
                                                                                                     10
                                                                                                          17-cv-02063-AJB-JLB, 2018 U.S. Dist. LEXIS 80226, at *5 (S.D. Cal. May 11, 2018)
                                                                                                     11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          (citing Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                          Cir. 1983)). Again, a stay is most appropriate where a pending appellate decision
                                                                                                     13
                                                                                                          will streamline the case and provide clarity on critical substantive issues. Provo,
                                                                                                     14
                                                                                                          2015 U.S. Dist. LEXIS 100491, at *5. Such a stay favors both Plaintiff and
                                                                                                     15
                                                                                                          Homes.com and conserves judicial resources. See Boise v. ACE USA, Inc., No. 15-
                                                                                                     16
                                                                                                          Civ-21264-COOKE/TORRES, 2015 U.S. Dist. LEXIS 87200, at *13 (S.D. Fla. July
                                                                                                     17
                                                                                                          6, 2015) (staying proceedings pending two Supreme Court decisions, finding that
                                                                                                     18
                                                                                                          “both parties could be harmed by the burden of potentially superfluous litigation.”).
                                                                                                     19
                                                                                                                Here, Plaintiff’s Opposition concedes—as it must—that his causes of action
                                                                                                     20
                                                                                                          under the TCPA are dependent on whether Homes.com used an ATDS to text him.
                                                                                                     21
                                                                                                          In granting a writ of certiorari in Duguid v. Facebook Inc., 926 F.3d 1146 (9th Cir.
                                                                                                     22
                                                                                                          2019), the Supreme Court agreed to consider the precise question of what constitutes
                                                                                                     23
                                                                                                          an ATDS, and whether the Ninth Circuit’s broad reading of ATDS is correct. Duguid
                                                                                                     24
                                                                                                     25   4
                                                                                                            Notably, the Boehm decision came after the court had already issued prior a
                                                                                                     26   discovery order dramatically narrowing discovery in the case to “individual claims
                                                                                                          by the Plaintiff . . . bifurcating merits and class certification discovery until further
                                                                                                     27   notice.” Boehm, 2019 U.S. Dist. LEXIS 177676, at *2. The lead plaintiff counsel in
                                                                                                     28   Boehm is the same lead Plaintiff counsel in this case. Id. at *1.
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                  -6-                   Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   v. Facebook Inc., 926 F.3d 1146 (9th Cir. 2019), pet. for cert. granted, No. 19-511.
                                                                                                      2   Until the ruling in Duguid, therefore, there is simply no way for the parties to know
                                                                                                      3   what functionalities a device must perform to qualify as an ATDS under the TCPA.5
                                                                                                      4         Plaintiff lightly argues that litigation in this case following Duguid is
                                                                                                      5   inevitable—but that is not true. There are a number of possible ATDS formulations
                                                                                                      6   the Supreme Court might adopt that would thwart Plaintiff’s claim entirely—the most
                                                                                                      7   likely being that a device must dial randomly or sequentially to qualify as an ATDS.6
                                                                                                      8   But the Supreme Court might also rule—as the Sixth Circuit just did two weeks
                                                                                                      9   ago— that only automated calls made using a system with the “capacity” to serve as
                                                                                                     10   an ATDS qualify under the TCPA. 7 Such a determination would categorically
                                                                                                     11   exempt Homes.com’s “click-to-text” technology and the case would evaporate.8
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12         Of course, the Supreme Court might determine something else entirely.
                                                                     Los Angeles, California 90071




                                                                                                     13   Perhaps the Supreme Court will adopt Marks, or something even broader.9 If that
                                                                                                     14
                                                                                                          5
                                                                                                     15     It is worth noting, the issue is not binary. The Supreme Court is not bound by any
                                                                                                          particular interpretation that has been given previously. And while the Circuit Courts
                                                                                                     16   have roughly split into two camps, there are at least four possible readings of the
                                                                                                     17   statutory text at issue. See Gadelhak v. AT&T Servs., 950 F.3d 458, 463-64 (7th Cir.
                                                                                                          2020) (explaining four different interpretations of the phrase “using a random or
                                                                                                     18   sequential number generator” in the TCPA’s definition of an ATDS).
                                                                                                          6
                                                                                                     19     Gadelhak,950 F.3d 458 at 469; Glasser v. Hilton Grand Vacations Co., LLC, 948
                                                                                                          F.3d 1301, 1309-10 (11th Cir. 2020).
                                                                                                          7
                                                                                                     20     Allan v. Pa. Higher Educ. Assistance Agency, No. 19-2043, 2020 U.S. App. LEXIS
                                                                                                          23935, at *25 (6th Cir. July 29, 2020) (explaining that “use of a cell phone would be
                                                                                                     21   subject to a fine under the TCPA only if it actually is used as an ATDS,” and so
                                                                                                          finding that “the autodialer ban applies to automatic dialing systems or artificial or
                                                                                                     22   prerecorded voice messages only.”) (emphasis added).
                                                                                                          8
                                                                                                            Notably, the FCC has also ruled that such technology is not subject to the TCPA.
                                                                                                     23   See FCC Declaratory Ruling, In the Matter of Rules and Regulations Implementing
                                                                                                     24   the Telephone Consumer Protection Act of 1991, P2P Alliance Petition for
                                                                                                          Clarification, CG Docket No. 02-278 (June 25, 2020).
                                                                                                     25   9
                                                                                                            Notably, even under Marks the click-to-text technology used here would not be
                                                                                                     26   subject to the TCPA. See, e.g., Ammons v. Diversified Adjustment Serv., No. 18-cv-
                                                                                                          06489, 2019 U.S. Dist. LEXIS 175842, 15 *12-14 (C.D. Cal. Oct. 9, 2019) (finding
                                                                                                     27   that equipment that employed “clicker agents” to manually click to dial “requires
                                                                                                     28   human interaction” and so was not an ATDS); Meier v. Allied Interstate, LLC, No.
                                                                                                                                                            REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                 -7-                  Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   were the case, this litigation would, indeed, proceed—but perhaps without the need
                                                                                                      2   for discovery or experts at all since the ATDS issue would be perfectly clear cut.
                                                                                                      3   Plaintiff is simply wrong, therefore, in arguing that ATDS discovery will always be
                                                                                                      4   needed in this case—Duguid might easily be dispositive of the issue in a manner that
                                                                                                      5   thwarts the need for any discovery, one way or the other.
                                                                                                      6         But even if discovery ends up being needed, there is no articulate reason to
                                                                                                      7   conclude that the parties’ discovery efforts—particularly their expert discovery—
                                                                                                      8   would not be greatly assisted by Duguid. On this point the Opposition is simply
                                                                                                      9   silent. That is very telling.
                                                                                                     10         Instead, the Opposition suggests that Homes.com is merely complaining about
                                                                                                     11   litigating the case. See Pl. Opp. [ECF NO. 16] at 10 (reminding that “being required
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   to defend a suit, without more, does not constitute a 'clear case of hardship or inequity'
                                                                     Los Angeles, California 90071




                                                                                                     13   within the meaning of Landis.”). But there is a difference between being required to
                                                                                                     14   defend a suit, on the one hand, and being required to defend a suit without an inkling
                                                                                                     15   of what one is defending against, on the other. Here Homes.com cannot, and does
                                                                                                     16   not, know what the elements of the stated claim actually consist of. This is surely an
                                                                                                     17   appropriate showing of prejudice. See Nguyen, 2018 U.S. Dist. LEXIS 80226, at *5
                                                                                                     18   (staying case pending Supreme Court decision); see also Ralph v. HAJ, Inc., No.
                                                                                                     19   17cv1332 JM(JMA), 2017 U.S. Dist. LEXIS 187335, at *8 (S.D. Cal. Nov. 13, 2017)
                                                                                                     20   (staying proceedings where the “resolution of the issues on appeal” in a Supreme
                                                                                                     21   Court case would “directly impact the course of [the] litigation”); In re Sequenom,
                                                                                                     22   Inc. Stockholder Litig., No. 16-cv-02054-JAH-BLM, 2019 U.S. Dist. LEXIS 41875,
                                                                                                     23   at *6-7 (S.D. Cal. March 12, 2017) (staying proceedings where Supreme Court
                                                                                                     24   decision would determine standard for plaintiff’s claim, further finding that it would
                                                                                                     25   be “inconsistent with judicial principles of efficacy if litigation continued in this
                                                                                                     26
                                                                                                          18-CV-1562-GPC-BGS, 2020 U.S. Dist. LEXIS 28249, at *11 (S.D. Cal. Feb. 19,
                                                                                                     27   2020) (same).
                                                                                                     28
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                   -8-                   Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   action” given that the standard of law was “currently in flux”); Centeno v. Inslee, 310
                                                                                                      2   F.R.D. 483, 491 (W.D. Wash. 2015) (staying proceedings where Supreme Court had
                                                                                                      3   granted certiorari because a stay would “assist this Court in resolving the central open
                                                                                                      4   legal question in the case”); Whittaker v. All Reverse Mortg., No. CV-20-08016-PCT-
                                                                                                      5   DLR, 2020 U.S. Dist. LEXIS 96833, at *2 (D. Ariz. May 29, 2020) (staying
                                                                                                      6   proceedings of class action arising under the TCPA pending the resolution of Barr v.
                                                                                                      7   AAPC, 591 U.S. ____ (2020) because the Supreme Court’s decision “might dispose
                                                                                                      8   of the lawsuit, narrow Plaintiff’s class, or at least provide relevant guidance to the
                                                                                                      9   Court”).
                                                                                                     10   III.   The Rule in Duguid Will Obviously Simplify the Case.
                                                                                                     11          Despite the pending resolution of a critical issue central to the Plaintiff’s case
SQUIRE PATTON BOGGS (US) LLP
                               555 South Flower Street, 31st Floor




                                                                                                     12   by the Supreme Court, Plaintiff argues that Duguid will not simplify this case. Of
                                                                     Los Angeles, California 90071




                                                                                                     13   course it will.
                                                                                                     14          When the Supreme Court decides Duguid, the parties—and this Court—will
                                                                                                     15   know (not suspect, guess, surmise or believe) precisely what functionalities an ATDS
                                                                                                     16   must perform. Right now, that is not the case and—should the case proceed—the
                                                                                                     17   parties must do so accounting for all possibilities in their litigation tactics. So Duguid
                                                                                                     18   will simplify the case by removing possible ATDS definitions from the table and
                                                                                                     19   allowing the parties and the Court to focus on the true applicable standard.
                                                                                                     20   Straightforward.
                                                                                                     21          The cases cited by Plaintiff—Lathrop v. Uber Techs., Inc., No. 14-cv-05678-
                                                                                                     22   JST, 2016 U.S. Dist. LEXIS 2490 (N.D. Cal. Jan. 8, 2016) and Mendez v. Optio Sols.,
                                                                                                     23   LLC, 239 F. Supp. 3d 1229, 1234 (S.D. Cal. 2017)—offer nothing meaningful on this
                                                                                                     24   point. Each case refused to stay litigation where the impact of an appeal was unlikely
                                                                                                     25   to actually impact the TCPA case proceeding before it. As just shown, however, that
                                                                                                     26   is not the case here. Little wonder numerous courts have stayed TCPA cases pending
                                                                                                     27   Duguid over the last few weeks—most because even TCPA Plaintiffs cannot deny
                                                                                                     28
                                                                                                                                                               REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                   -9-                   Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   the key and central impact of Duguid on the proceeding. See, e.g., Runyon v.
                                                                                                      2   EverQuote, Inc., No. 20-cv-01206-RM-STV, ECF No. 20 (D. Colo. July 23, 2020);
                                                                                                      3   Grome v. USAA Sav. Bank, No. 4:19-cv-03080-JMG-SMB, 2020 U.S. Dist. LEXIS
                                                                                                      4   123224 (D. Neb. July 14, 2020); Rogers v. Navient Solutions, LLC, 1:20-cv-00276-
                                                                                                      5   TSE-MSN, ECF 29 (E.D. Va. July 27, 2020); Hoffman v. Jelly Belly Candy Co., Inc.,
                                                                                                      6   No. 2:19-cv-01935-JAM-DB, ECF No. 22 (E.D. Cal. July 17, 2020) (minute order).
                                                                                                      7   IV.    Plaintiff Cannot Justify Extraordinary Preservation Measures.
                                                                                                      8          Plaintiff’s request that any stay be conditioned on Homes.com and the Court—
                                                                                                      9   rather than Plaintiff—taking action to preserve information that Plaintiff seeks from
                                                                                                     10   third parties, (Pl. Opp. at 14-17), finds no support in the facts or law. Plaintiff’s
                                                                                                     11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                          excuse that the “evidence preservation process would likely proceed more smoothly”
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                          (Pl. Opp. at 15) is speculative at best. Indeed, Plaintiff fails to demonstrate why such
                                                                                                     13   extraordinary preservation requirements are even necessary. See, e.g., Young v.
                                                                                                     14   Facebook, Inc., No. 5:10-cv-03579-JF/PVT, 2010 U.S. Dist. LEXIS 98261, at *2-3
                                                                                                     15   (N.D. Cal. Sept. 13, 2010) (“Plaintiff does not demonstrate why extraordinary
                                                                                                     16   preservation requirements are necessary to prevent the destruction of relevant
                                                                                                     17   evidence in the instant case. Absent such a showing, a preservation order would be
                                                                                                     18   premature.”) (emphasis added). Because Plaintiff has failed to justify why this case
                                                                                                     19   is any different from the three other cases recently stayed in this District without such
                                                                                                     20   extraordinary preservation requirements, see supra fn. 3, any request for a
                                                                                                     21   preservation order in this case is premature and should be denied.
                                                                                                     22   III.   CONCLUSION
                                                                                                     23
                                                                                                                 For the foregoing reasons, Homes.com respectfully requests that the Court stay
                                                                                                     24
                                                                                                          the current proceedings pending the resolution of Duguid by the Supreme Court.
                                                                                                     25
                                                                                                          [Signatures appear on following page]
                                                                                                     26
                                                                                                     27
                                                                                                     28
                                                                                                                                                              REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                                  - 10 -                Case No. 3:20-CV-01086-JM-DEB
                                                                                                      1   Dated: August 10, 2020   SQUIRE PATTON BOGGS (US) LLP
                                                                                                      2
                                                                                                      3                            By: /s/ Eric J. Troutman
                                                                                                      4                            Eric J. Troutman (State Bar # 229263)
                                                                                                                                   eric.troutman@squirepb.com
                                                                                                      5                            555 South Flower Street, 31st Floor
                                                                                                      6                            Los Angeles, California 90071
                                                                                                                                   Telephone: +1 213 624 2500
                                                                                                      7                            Facsimile: +1 213 623 4581
                                                                                                      8
                                                                                                                                   Amy Brown Doolittle (admitted Pro Hac Vice)
                                                                                                      9                            amy.doolittle@squirepb.com
                                                                                                     10                            2550 M Street, NW
                                                                                                                                   Washington, DC 20037
                                                                                                     11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                   Telephone: +1 202 457 6000
                               555 South Flower Street, 31st Floor




                                                                                                     12                            Facsimile: +1 202 457 6315
                                                                     Los Angeles, California 90071




                                                                                                     13                            Attorneys for Defendant
                                                                                                                                   HOMES.COM, INC.
                                                                                                     14
                                                                                                     15
                                                                                                     16
                                                                                                     17
                                                                                                     18
                                                                                                     19
                                                                                                     20
                                                                                                     21
                                                                                                     22
                                                                                                     23
                                                                                                     24
                                                                                                     25
                                                                                                     26
                                                                                                     27
                                                                                                     28
                                                                                                                                                  REPLY IN SUPPORT OF MOTION TO STAY
                                                                                                                                       - 11 -               Case No. 3:20-CV-01086-JM-DEB
